People v Sepe (2016 NY Slip Op 05935)





People v Sepe


2016 NY Slip Op 05935


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-06640
 (Ind. No. 08-00457)

[*1]The People of the State of New York, respondent,
vRobert J. Sepe, appellant.


Sarcone Law Firm, PLLC, White Plains, NY (John A. Sarcone III of counsel), for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the County Court, Westchester County (Zambelli, J.), imposed June 3, 2014, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Delgado,  80 NY2d 780; People v Suitte,  90 AD2d 80, 86-87).
ENG, P.J., LEVENTHAL, COHEN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court